SULLIVAN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action was brought by Madison Sq. Realty Co. in Cleveland Municipal Court to recover rent from Lichtman. Lichtman answered and by way of cross-petition alleged that he by inadvertence paid the electric light bills of his landlord in the premises. It appeared that the electric light current used by the landlord passed the tenant’s meter. Both parties recovered judgment, but the tenant’s judgment was in excess of that of the landlord. Affirming the trial court, the Cuyahoga Court of Appeals held:
1. Reviewing courts will not reverse a judgment of trial court if there is credible evidence tending to support the judgment rendered, even though the reviewing court might have found differently.
2. Inadvertent payment of money by tenant for electric current used by landlord) but running through tenant’s meter is distinguished from that of voluntarily rendering service, which in inception no intention to charge therefor was manifest.